Citation Nr: 0706868	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-17 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for disability due to 
right ear injury.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
January 1965.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a December 2003 decision by the RO.

The veteran testified at a Decision Review Officer Hearing 
held at the RO in March 2005.  The veteran also testified at 
a Board hearing held at the RO on May 10, 2006, before the 
undersigned Board member.

The Board notes that, in his January 2003 VA Form 21-526, the 
veteran claimed service connection for surgeries on his left 
ear that had occurred subsequent to service.  He stated that 
he experienced acoustic trauma in the form of a rifle round 
explosion by his left ear during basic training, and that he 
had undergone numerous surgeries on his left ear as a result.  
In a November 2003 letter, the RO informed the veteran that 
it was considering his claim for service connection for left 
ear surgery.  However, in its December 2003 and January 2004 
rating decisions, the RO did not consider the veteran's 
separate claim for service connection for left ear surgery 
residuals.  Review of the December 2003 rating decision 
reveals that the issue of service connection for left ear 
surgery residuals was not considered.  Only post-service 
treatment records for the left ear were discussed briefly in 
the context of the veteran's claim for service connection for 
bilateral hearing loss.  Accordingly, the veteran's claim of 
service connection for left ear surgery residuals is referred 
to the RO for further action as may be appropriate.




REMAND

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claims for service 
connection.  Under 38 C.F.R. § 3.159(c)(4) (2006), VA will 
provide a medical examination or opinion if the information 
and evidence of record does not contain sufficient medical 
evidence for VA to make a decision on the claim but: 1) 
contains competent lay or medical evidence that the claimant 
has a current diagnosed disability, or persistent or 
recurring symptoms of disability; 2) establishes that the 
veteran suffered an event, injury, or disease in service; and 
3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  See 38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2006).

As noted above, the veteran has alleged that he suffered 
acoustic trauma to his left ear during basic training, and he 
has filed a statement from a fellow serviceman that supports 
his claim of acoustic trauma in service.  The veteran also 
noted on his November 1964 separation medical history that he 
had had mild tinnitus of the right ear.  In its December 2003 
rating decision, the RO noted that the evidence of record 
showed that the veteran was first seen for complaints of 
tinnitus in September 2001 by his private doctor, Michael 
Brooks.  In that examination report, it appears that Dr. 
Brooks was noting the veteran's report of a history of 
tinnitus described as high frequency and bilateral.  The 
audiometric examination of the veteran's ears conducted by 
Dr. Brooks in September 2001, showed bilateral hearing loss 
that had increased since earlier audiometric examinations in 
the record.  The veteran also claims service connection for 
an injury to his right ear that he said occurred during 
service when another soldier threw a snowball that landed 
hard in the veteran's right ear.  Accordingly, a remand is 
needed in order to assess the current condition of the 
veteran's right ear, and any hearing loss or tinnitus, and to 
obtain an opinion as to the likelihood that any of the 
veteran's ear disorders is related to his active military 
service.

Accordingly, the matter is hereby REMANDED for the following 
actions.   

1.	Send the veteran a VCAA notice letter 
that complies with the recent decision in 
the case of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Ask the veteran 
to identify, and provide releases for, 
any additional, relevant private 
treatment records that he wants VA to 
help him obtain.  If he provides 
appropriate releases, or identifies any 
VA treatment, assist him in obtaining the 
records identified, following the 
procedures in 38 C.F.R. § 3.159 (2005).  
The materials obtained, if any, should be 
associated with the claims file.

2.	After the foregoing development has been 
completed, schedule the veteran for an 
audiometric examination and a physical 
examination of his right ear.  The claims 
file must be forwarded to the examiner(s) 
for review, along with a copy of this 
remand.  The examiner(s) should be asked 
to provide a detailed report assessing 
any current hearing loss, tinnitus, and 
right ear disorder.  A detailed opinion 
should be provided as to the medical 
probabilities that any right ear 
disorder, hearing loss, or tinnitus is 
related to the veteran's active military 
service.  All appropriate testing should 
be completed.  A complete rationale 
should be provided for all opinions.  

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2006).

3.	Thereafter, take adjudicatory action on 
the veteran's claims for service 
connection for hearing loss, tinnitus, 
and right ear disability due to injury.  
If any benefit sought remains denied, 
issue the veteran and his representative 
a supplemental statement of the case 
(SSOC) that includes notification to the 
veteran of all applicable regulations for 
evaluating his claim. 

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).

